Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Ex parte Terry Lynn Heath                               Appeal from the 276th District Court of
                                                         Titus County, Texas (Tr. Ct. No. 40031).
 No. 06-18-00127-CR                                      Memorandum Opinion delivered by Justice
                                                         Moseley, Chief Justice Morriss and Justice
                                                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that Appellant is entitled to the relief
sought. Therefore, we reverse the trial court’s order denying Terry Lynn Heath’s Article 17.151
petition for habeas corpus relief and remand this cause to the trial court for further proceedings
consistent with this opinion. The mandate in this case shall issue immediately.
       We further order that the appellee pay all costs of this appeal.


                                                        RENDERED AUGUST 15, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk